Title: To Thomas Jefferson from Rembrandt Peale, [24 March 1801]
From: Peale, Rembrandt
To: Jefferson, Thomas



Sir
[Philadelphia, 24 Mch. 1801]

I take the earliest opportunity of informing you that the Copy is now finished & shall be disposed of according to any Orders you may send. In order to have furnished you with an accurate likeness, as well as to be myself possessed of one more to my Satisfaction, I could have wished for an opportunity, without imposing too disagreable a task, to have made some improvement in both with an hour or two of your leisure. The Room in which I painted last Winter was the worst calculated for the purpose; it would have added infinitely to my Satisfaction and Success to have done it in a high light & large room: This I dispair of getting without building; which would require quite a different order of things from those which now prevail. Possess’d therefore as I am with the Desire to be eminent if at all engaged in Painting, I must either persevere in hope & wait a favorable concurrence of Circumstances; or by some bold & successful attempt, distinguish & force  myself into Notice—The first is discouraging in the extreme, and Confines the whole of my hopes to the latter which must be accomplished either by a Visit to the Riches of Europe—or the consequence of some other employment at home, which, in relieving me from the Necessity of Painting the most disagreable Subjects, may enable me to devote an occasional hour to the powerful Instructions of more pleasing Nature.
I hesitated before I could address you this letter, from the apprehension it might appear impertinent after what I had already said when I address’d a few lines to the late President; but I had not then fully expressed my desire, alluding only to the Intercourse with France. My desire then was & now is—either to Visit England, France or Italy; or, to make my Industry, Attention & perseverance beneficial at home, without encroaching on the Merit of others—or undertaking what my habits have rendered me improper for.
I should not have the Vanity thus to present myself, did I not know that all Appointments to Offices originate either from personal Acquaintance or private Recommendation—And from my Solitary & Domestic Mode of living, having few other than Social friends, I am tempted to speak in my own favor. I have sometimes thought of a Situation in one of our Banks, but this requires which I have not, Interest among the Merchants.
I know the delicacy of your Situation, the difficulty of Selection, and the importance of your Decisions, & shall therefore form no improper hope—at the same time that I beg of you to excuse the freedom which I have taken in troubling you so much with my own affairs.
